                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         BIG BABOON, INC.,
                                   7                                                      Case No. 17-cv-02082-HSG
                                                       Plaintiff,
                                   8
                                                 v.                                       JUDGMENT
                                   9
                                         SAP AMERICA, INC., et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Judgment is hereby entered consistent with the Court’s Order Granting Defendants' Motion

                                  14   for Summary Judgment and Granting Defendants' Motion to File Under Seal,

                                  15          This document constitutes a judgment and a separate document for purposes of Federal

                                  16   Rule of Civil Procedure 58(a).

                                  17          Dated at Oakland, California, this 24th day of April, 2019.

                                  18
                                  19
                                                                                       Susan Y. Soong
                                  20                                                   Clerk of Court
                                  21

                                  22
                                                                                       By: ________________________
                                  23                                                       Nikki D. Riley
                                                                                           Deputy Clerk to the Honorable
                                  24                                                       HAYWOOD S. GILLIAM, JR.
                                  25

                                  26
                                  27

                                  28
